Citation Nr: 1501000	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 2009, November 2011, July 2013, November 2013, and June 2014, the Board remanded the claim for additional development.  The issue is, once again, before the Board for adjudication.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay in adjudication of the issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.

In November 2011, this issue was remanded in order to obtain a VA examination and medical opinion regarding the relationship of the Veteran's hallux valgus to service, including consideration of a June 2007 VA opinion which stated that the Veteran's flexible pes planus contributed to his hallux valgus deformity.  In July 2013, this issue was again remanded because the VA examiner had failed to provide any nexus opinion, and the RO failed to include the issue in its supplemental statement of the case.  While subsequent medical opinions were then obtained after further remand, these opinions failed to address the questions posited by the Board or to adequately consider the Veteran's credible lay statements of having foot problems in service and continuously since that time.  

An opinion was most recently obtained by a physician in September 2014.  Unfortunately, this opinion is also inadequate for adjudicating the claim.  The Board's prior remand very clearly requested that the opinion be written by a podiatrist, and not a general physician.  The prior remand also discussed that an opinion is inadequate when it holds that the absence of clinical evidence is the sole factor in concluding that there is a lack of relationship between current disability and service.  The September 2014 opinion provided no rationale for its finding that hallux valgus is not related to service other than that the "etiology of hallux valgus is multifactorial," although no possible other factors are provided, and that there were no records of treatment for hallux valgus in service.  While the September 2014 examiner mentioned that an examination was given in 2007, he also failed to discuss the findings of the June 2007 examination, as has been previously directed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA PODIATRIST.  The podiatrist must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to these questions cannot be entered without additional examination, such examination should be scheduled.)  After a thorough review of the medical history, the podiatrist is requested to prepare an addendum opinion which addresses the following: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hallux valgus is related to any event or injury during his service?  In offering this opinion, the podiatrist should specifically consider the Veteran's testimony that he experienced symptoms of foot pain during service and continuing to the present day, even though he did not seek treatment for it for many years. 

(b) The podiatrist should discuss whether it is as likely as not that the Veteran's pes planus led to the development of hallux valgus during his service and whether there is any medical evidence indicating that the development of hallux valgus occurred after separation from service.  The examiner must also specifically discuss the findings of the June 2007 VA examiner that "flexible pes planus has resulted in progressing to the hallux valgus deformity that [the Veteran] currently has."

(c) Is it at least as likely as not that the Veteran's hallux valgus was aggravated (permanently worsened beyond the natural progression) by his service-connected hammertoes?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

It is pointed out to the examining podiatrist that the Veteran is competent to report on his own symptomatology, including symptoms of foot pain.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the podiatrist cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If it is concluded by the podiatrist that a new examination is indicated, the Veteran must be scheduled for a new VA examination with a podiatrist examiner who must address the questions above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

2.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




